Citation Nr: 1432845	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-46 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to March 2008.
	
This matter is on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

An appeal on the issues of entitlement to service connection for right hand and elbow disorders, as well as for entitlement to an increased rating for chronic pansinusitis, was also perfected by the Veteran.  However, in a September 2013 decision, he was granted service connection for these disorders his right hand and elbow disabilities.  This represents a full grant of the benefits sought on appeal, and they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

As for the increased rating claim, the September 2013 decision assigned a 50 percent rating and, since this is the maximum available rating for this disability, determined that this was a full grant of the benefit sought.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).  In view of the May 2014 appellate brief submitted by the Veteran's representative, who did not argue that the assigned rating was in any way insufficient or that the RO was incorrect in determining that the assigned rating was a full grant, the Board concludes that it the Veteran is satisfied with the decision, and that no further action is necessary on this claim.  Cf. AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Hemorrhoids are not currently shown at this time or during the appeal period.




CONCLUSION OF LAW

Hemorrhoids are not related to active duty service and are not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for hemorrhoids.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  It is true that the Veteran was treated for this disorder while in service in August 1996, where he was diagnosed with an internal hemorrhoid with rectal bleeding.  However, the medical evidence does not indicate that this was persistent, as there was no further treatment for this disorder in service.  

Moreover, while he stated that he experienced hemorrhoids at his physical examination in January 2008, there is no indication that this was clinically observed.  

Most significantly, there is no clinical evidence that this disorder has existed since service.  Specifically, at a VA examination in April 2008, the Veteran complained of anal itching, diarrhea and slight leakage.  However, no hemorrhoids were detected, nor was there any evidence of anal fissures of ulcerations.  A detail review of treatment records over time after service support this finding.

As a consequence, the Board must conclude that the Veteran does not currently have hemorrhoids at this time.  Despite the Veteran's described symptoms, symptoms alone "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board has considered the Veteran's statements, in detail.  However, it is important for the Veteran to understand that his statements are outweighed by the medical evidence of record cited above.  Simply stated, the Veteran is not competent to provide testimony regarding the presence or etiology hemorrhoids, as they are not diagnosed by unique and readily identifiable features (in this case, for reasons cited above), it does not involve a simple identification that a layperson is competent to make ("internal hemorrhoid").  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).See Jandreau, 492 F.3d at 1377, n.4.  Therefore, his assertions that his symptoms are indicative of hemorrhoids lacks competency.   

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

If hemorrhoids are found at a later date, the Veteran is free to reapply.  However, at this time, the medical evidence provides significant evidence against a finding that the Veteran has this disability at this time.  

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

ORDER

Service connection for hemorrhoids is denied. 



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


